DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “by means of which lines” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perraut et al. (US 2019/0038147) in view of Kiefer et al. (9,266,451).
 Regarding claim 1, Perraut et al. disclose a motor vehicle seat system comprising a motor vehicle seat (figure 1), in particular a driver's seat, wherein the motor vehicle seat comprises a plurality of bubbles 62 that can be filled with fluid, a controller 18, and a line system (connected to valve 26) which is connected to the bubbles 62 and comprises lines leading to the bubbles, by means of which lines the bubbles can be filled or emptied according to the commands from the controller, wherein the bubbles comprise first bubbles 62 which are arranged at least in the backrest (figure 18) and the seat part (figure 9) of the motor vehicle seat in a two-column arrangement on either side of the spine contact region of the backrest or in two columns beneath the thigh contact region or beneath the contact region of the hip bones, and/or comprise second bubbles 62 (figure 18 shows 62 on side bolsters) which are arranged in the region of the side flanges of the seat part and/or backrest or in the region of the lumbar support or head support, wherein the controller 18 being designed to apply a predefined filling or emptying pattern to at least one of the first bubbles and/or second bubbles. 
However, Perraut et al. fail to disclose controller is designed to output a corresponding haptic warning or information signal when a predefined event occurs in order to inform a vehicle occupant that a particular event has occurred, by the controller in order to thus haptically indicate the warning or information signal to the vehicle occupant.
Instead, Kiefer et al. disclose controller 350 is designed to output a corresponding haptic warning 140 or information signal when a predefined event occurs (col. 3, lines 52-67) in order to inform a vehicle occupant that a particular event has occurred, by the controller in order to thus haptically indicate the warning or information signal to the vehicle occupant.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kiefer et al. and use a haptic warning system in the invention of Perraut et al. in order to avoid any damages.  
Regarding claim 2, Perraut et al. disclose the motor vehicle seat further comprises a massage system 86 and/or seat adjustment system which comprises a plurality of bubbles which can be filled with fluid and are in the form of massage bubbles and or seat adjustment bubbles. 
Regarding claim 3, Perraut et al. disclose the first bubbles 62 are massage bubbles.
Regarding claim 4, Perraut et al. disclose wherein the second bubbles 62 are seat adjustment bubbles.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perraut et al. (US 2019/0038147) in view of Kiefer et al. (9,266,451) as applied to claim 1 above and further in view of Ogiso et al. (US 2018/0147964).
Regarding claim 5, Ogiso et al. disclose at least one additional bubble 48 arranged in the spine contact region 26, which additional bubble is neither a massage nor a seat adjustment bubble and is also connected to a line system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Ogiso et al. and use an additional bubble in the center in the inventio of Perraut et al. as modified in order to prevent damages.
Perraut et al. as modified with Kiefer et al. further disclose the controller 350 or a control device independent thereof can apply a predefined filling or emptying pattern to the additional bubble when a predefined event occurs in order to thus haptically indicate the warning or information signal to the vehicle occupant.
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perraut et al. (US 2019/0038147) in view of Kiefer et al. (9,266,451) as applied to claim 1 above and further in view of Young et al. (9,504,416).
Regarding claim 6, Young et al. disclose at least one pressure accumulator 14 which is connected to the line system or can be switched to the line system by the controller 24, so that it can accelerate the process of filling the bubbles 12a-12e when the predefined event occurs.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Young et al. and use controller to separately control the haptic bubble in the invention of Perraut et al. as modified in order to efficiently prevent any damages.
Regarding claim 7, Perraut et al. as modified with Kiefer et al. further disclose the particular event comprises at least one of the following events: "Door not closed"; "Hood open"; "Trunk open"; "Fuel reserve"; "Occupant not wearing seat belt"; "Vehicle fault"; "Service required"; "Driver distracted"; "Handbrake activated"; "Low external temperature"; "Flat tire"; "Lane change"; "Cross traffic"; "Insufficient distance"; "Exit from the vehicle"; "Left turn"; "Vehicle collision"; "Destination reached"; "Road block ahead"; "Traffic jam ahead"; "Driver decision required"; "Light fault"; and "Pedestrian (col. 3, lines 52-67) ".
Regarding claim 8, Perraut et al. as modified with Kiefer et al. further disclose a method for operating a motor vehicle seat system according to claim 7, wherein the controller causes the filling or emptying of one or more of the bubbles in the case of the event: "Door not closed" a bubble (21) arranged in a side flange of the motor vehicle seat (1), in particular in a side flange facing the non-closed door, in particular in the seat part (13) of said seat, is filled and emptied in a pulsed manner according to a predefined pattern; "Hood open" at least one bubble (303, 403) arranged in the seat part (13) of the motor vehicle seat (1), at the front in the travel direction (X), in particular in the foremost position, is filled and emptied in a pulsed manner according to a predefined pattern, with in particular the two foremost bubbles (303, 403) in the travel direction (X) being filled and emptied alternately; "Trunk open" at least one, preferably two, of the bubbles (301, 401) arranged in the seat part (13) of the motor vehicle seat (1) at the rear in the travel direction (X) and at least one, preferably two, bubbles (104, 204) arranged in the backrest (11) are filled and emptied alternately; "Fuel reserve" at least one, preferably two, bubbles (302, 402) arranged in the seat part (13) of the motor vehicle seat (1), in particular arranged centrally with respect to the travel direction (X), are filled and emptied in a pulsed manner, in particular rapidly, when a motor vehicle is started up and/or shut off; "Occupant not wearing seat belt" at least one bubble (201) arranged in the shoulder region of the backrest of the motor vehicle seat (1) and/or at least one bubble (301) arranged in the region of the belt buckle on the seat part (13) of the motor vehicle seat (1) are filled and emptied in a pulsed manner and/or a bubble (301, 401) arranged in the seat part (13), in particular at the rear in the travel direction (X), and/or a bubble (105, 205) arranged in the backrest (11) of the motor vehicle seat (1) is filled and emptied in a pulsed manner, the bubble (105, 205, 301, 401) filled in a pulsed manner being associated with the seat in a motor vehicle on which a person is sitting without wearing a seat belt; "Vehicle fault" or "Driver distracted" a bubble (30, 31) arranged in the spine region (M1) of the backrest (11) is filled and emptied in a pulsed manner, with in particular the bubble (30, 31) initially being pulsed at a low intensity, and later at a higher intensity, in the case of event; "Service required" at least one bubble (101-103; 201-203) arranged in the backrest (11), in particular in the central and/or upper region of the backrest (11), is filled and emptied in a pulsed manner, in particular slowly, when a vehicle is started up and/or shut off; "Handbrake activated" at least one bubble (303) arranged in the seat part (13) so as to face the center of the vehicle and/or a bubble (105) arranged in the backrest (11) so as to face the center of the vehicle is filled and emptied in a pulsed manner; "Low external temperature" at least two bubbles (105, 104; 205, 204) or horizontal rows of bubbles arranged one above the other in the vertical direction (Z) are filled and emptied alternately; "Flat tire" of the four bubbles (301, 303, 401, 403) arranged in the seat part (13), the one associated with a tire for which a drop in pressure has been determined is filled and emptied in a pulsed manner; "Lane change" depending on the direction of the lane change, bubbles (20, 21; 22, 23) arranged in the right-hand or left-hand side flanges of the backrest (11) and the seat part (13) or bubbles (301, 401, 103-105; 203-205) arranged in the right-hand or left-hand column in the backrest (11) and the seat part (13) are filled, in particular in a pronounced manner; "Cross traffic" the bubbles (101-103) arranged in the backrest (11) column located on the hazard side of the cross traffic are filled, in particular in a pronounced manner, "Insufficient distance" at least one bubble (303, 403) arranged in the seat part (13), in particular the foremost bubble in the travel direction (X), is filled, and subsequently bubbles arranged in the side flanges are filled, in particular in a pronounced manner; "Exit from the vehicle" at least one bubble (20, 21; 22; 23) arranged in the side flange of the motor vehicle seat (1) facing the open door of a motor vehicle is filled, in particular in a pronounced manner; "Left turn" bubbles (303, 403) arranged in the foremost horizontal row, in the travel direction (X), of the seat part (13) and an additional bubble (402) arranged on the left-hand side of the seat part (13) when viewed in the travel direction (X) are filled; "Vehicle collision" at least one bubble (303, 403) arranged in the seat part (13), in particular the foremost bubble in the travel direction (X), is filled and, simultaneously, bubbles arranged in the side flanges are filled, in particular in a pronounced manner; "Destination reached" bubbles (101-105; 201-205) arranged along at least one column (R1, R2) in the backrest (11) are filled from the bottom to the top; "Road block ahead" bubbles (101, 102; 201, 202) arranged in the upper region of the backrest (11) are filled alternately in columns; "Traffic jam ahead" bubbles (101-105; 201-205) arranged along at least one column (R1, R2) in the backrest (11) are filled from the top to the bottom; "Driver decision required" bubbles (104, 105; 204, 205) arranged in the lower region of the backrest (11) are filled alternately in columns; "Light fault" at least one, preferably two, of the bubbles (104, 204) arranged in the backrest (11) of the motor vehicle seat (1) are filled and emptied, in particular slowly, in a pulsed manner when a motor vehicle is started up and/or shut off; and "Pedestrian (col. 3, lines 52-67) " a single bubble (303) arranged in the seat part (13), in particular in the foremost horizontal row in the travel direction (X), is filled, in particular in a pronounced manner.
Claim 8 is a process claim dependent from an apparatus claim. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Since all the structural limitations are taught by references, it is inherent the invention is capable of performing similar functions (see MPEP 2112.02).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768. The examiner can normally be reached 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ISLAM/               Primary Examiner, Art Unit 3636